DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the bee containment section being defined by a first end comprising a first end cap” (claim 1), the first end cap also being “in the wash material section” (claim 7) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Notably, Applicant’s first end cap is described and illustrated in the figures as being the structure denoted by reference number 30; however, such structure is not illustrated as being also in the wash material section 24.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 17, and 18 are objected to because of the following informalities: “filter and” in claim 1, line 9 should be amended to recite –filter, and--; “a group” and “or various” both in claim 17, line 2 should be amended to recite –the group—and –and various--, respectively, to properly recite the Markush group; and “and” at the end of claim 18, line 2 should be deleted.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the first end cap in the wash material section" in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. In particular, while “a first end cap” was previously recited in claim 1 (see lines 4-5), such first end cap is recited as being a component of a first end defining the bee containment section, rather than being in the wash material section. Accordingly, there is no antecedent basis for a first end cap in the wash material section.
Claim 11 recites “in” in line 2, rendering the claim indefinite because it is unclear as to what “in” is an abbreviation for. Applicant is advised to either amend claim 3 to recite –inches (in.)--, or to amend claim 11 to recite –inches--.
Claim 8 is rejected as being dependent from a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 9, 11-15, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siefert et al. U.S. Patent No. 10,959,410 B2 (hereinafter Siefert), in view of Vanderpool, U.S. Patent No. 6,702,645 B2.
Re Claim 1, Siefert teaches a system for washing varroa mites from bees, the system comprising:
	A unitary washing device (1; see figure 1, illustrating a unitary device) having a bee containment section (30; see figures 1 and 2 and 7:20-29), and a wash material section (section of 1 below 30; see figures 3 and 4, 7:30-37, and 7:56-60);
The bee containment section being defined by a first end comprising a first end cap (50; see figures 2-4 and 6:1-3), and a coarse filter (31 forms a filter; see figure 4, 6:23-32, and 7:56-60), the bees being contained between the first end cap and the coarse filter (see id., 7:20-29, and 7:50-53); and
The wash material section being defined by a second end (base of 10; see figures 3 and 4), and the unitary washing device has a vertical operating position (see id., 7:20-24, 7:30-37, and 7:50-63), and the bee containment section is connected to the wash material section (see figures 3 and 4);
Whereby when a wash is complete, the system is structured to enable an operator to disconnect the bee containment section from the wash material section (see 8:5-10) and count the varroa mites in the wash material section. See 7:54-8:10.
Siefert does not expressly teach a fine filter as claimed.
Vanderpool, similarly directed to a system for washing varroa mites from bees, the system comprising: a unitary washing device (10; see figure 1, illustrating a unitary device; see also 7:24-27) having a bee containment section (section of 10 below 12, 104 and above 40; or section of 10 below 12, 104 and above 40 together with 12; see figures 1 and 3, 2:55-58, and 4:53-62), and a wash material section (96 and section of 10 below 96, including, inter alia, 102; see figure 3, 5:9-16, and 7:10-15); the bee containment section being defined by a first end cap (36 forms an end cap for containment section formed below 12, 104 and above 40; or 18 forms an end cap for containment section 12 together with the section below 12, 104 and above 40; see figures 1 and 3), and a coarse filter (40; see id., figure 5, and 4:59-5:22), the bees being contained between the first end and the coarse filter (see figures 1 and 3 and 4:59-62); teaches that it is known in the art for the wash material section to be defined by a fine filter (96; see figures 1, 3, and 5 and 4:59-5:22), and a second end (base of 10 or 120; see figures 1 and 3), so that when the unitary washing device is in a vertical operating position (see id.), the fine filter is below the coarse filter (see id., figure 5, and 5:6-16), and the bee containment section is connected to the wash material section (see figures 1 and 3); whereby when a wash is complete, the system is structured such that the varroa mites are on the fine filter. See figure 3, 2:49-53, 5:6-16, and 6:64-7:15.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the wash material section of Siefert to be defined by a fine filter, so that when the unitary washing device is in the vertical operating position, the fine filter is below the coarse filter; whereby when the wash is complete, the system is structured such that the varroa mites are on the fine filter, as taught by Vanderpool, in order to easily catch and remove the varroa mites while providing a means for reusing or easily disposing of the wash fluid (see Vanderpool at 6:64-7:15), or to catch and immobilize the varroa mites on a fine filter for more easily counting them. See Siefert at 7:64-67, noting that varroa mites suspended in fluid would otherwise move as the washing device moves, thus hindering accurate counting of the number of mites.
Re Claim 2, Siefert as modified by Vanderpool teaches that the system is structured to enable bees to be loaded into the system by removing the first end from the system (see Siefert at 7:20-29; Vanderpool at 2:62-3:9) and loading the bees so that the bees are above the coarse filter. See Siefert at figure 4 and 7:20-29; Vanderpool at figures 1 and 3 and 4:53-62.
Re Claim 3, Siefert as modified by Vanderpool teaches that the coarse filter has a mesh size of about 3 millimeters, i.e., 0.11811 inches (see Siefert at 6:30-32) or in the range of approximately 0.05 inches to approximately 0.20 inches (see Vanderpool at 4:59-5:2), but not expressly the range of 0.0331 to 0.1164 inches.
However, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the mesh size of Siefert as modified by Vanderpool to be in the range of 0.0331 to 0.1164 inches, in order to size the mesh appropriately depending on the size of the bees and parasites to be removed, and ease of manufacturing or obtaining commercially available filters. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	Re Claim 4, Siefert as modified by Vanderpool teaches that the coarse and fine filters comprise screens. See Siefert at figures 3 and 4; Vanderpool at figure 5. In the event Siefert does not also expressly teach that the coarse filter comprises a screen, such a modification would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention in view of the combined teachings of Siefert and Vanderpool, in order to provide a removable or separable filter for easy replacement once worn.
	Re Claim 5, Siefert as modified by Vanderpool teaches that after the wash is complete, in the vertical operating position, the system is structured so that the spent wash material is filtered through the coarse filter, and then through the fine filter, and then flows to the second end. See Siefert at figure 4 and 7:54-8:8; Vanderpool at figures 1 and 3, 5:6-16, and 6:64-7:15.
Re Claim 9, Siefert as modified by Vanderpool teaches that the system is structured to enable the varroa mites to be counted (see Siefert at 7:54-67) on an upper surface of the fine filter. See Vanderpool at 5:11-16 and 6:64-7:9.
	Re Claim 11, Siefert as modified by Vanderpool teaches that the fine filter has a mesh size in the range of approximately 0.005 inches to approximately 0.05 inches (see Vanderpool at 5:14-22), but not expressly 0.007 inches to 0.0281 inches.
However, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the mesh size of Siefert as modified by Vanderpool to be in the range of 0.007 to 0.0281 inches, in order to size the mesh appropriately depending on the size of the wash material and parasites to be removed, and ease of manufacturing or obtaining commercially available filters. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Re Claim 12, Siefert as modified by Vanderpool teaches that the unitary washing device is comprised of 3 centimeter, i.e., 3.93701 inches (see Siefert at 5:50-53) plastic tubing. See id. and Siefert at figure 1 and 6:6-8. Siefert as modified by Vanderpool does not expressly teach two-inch poly vinyl chloride.
However, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the tubing of Siefert as modified by Vanderpool to be two-inch polyvinyl chloride, in order to reduce the size of the system where fewer bees are desired to be tested (see Siefert at 6:33-40), for example if using a wash material toxic to bees, and to use a known, widely-available type of plastic known for its strength and durability. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice.  In re Leshin, 125 USPQ 416.
Re Claim 13, Siefert as modified by Vanderpool teaches that at least some of the tubing is transparent. See Siefert at 6:6-8.
Re Claim 14, Siefert as modified by Vanderpool teaches that a wash material is selected from the group consisting of water, alcohol (see Siefert at 5:3-6), sugar (see Vanderpool at 3:58-4:5), alternative wash materials (see id.; Siefert at 5:3-6), and various combinations thereof.
Re Claim 15, Siefert as modified by Vanderpool teaches a method of washing bees, the method consisting of the steps of:
Supplying the unitary washing device of claim 1 (see rejection of claim 1, supra; see also Siefert at 5:47-49, and 7:14-22);
Loading the bee containment section with bees (see Siefert at 7:22-29);
Loading the wash material section with a wash material (see Siefert at 7:30-37 and 7:50-53; see Spec. at paragraph [0029], disclosing an additional step of screwing the collar 38 onto the system 20, which is analogous to the Siefert’s step of screwing the lid onto the system); and then
Shaking the unitary washing device until the wash is complete. See Siefert at 7:54-67.
Re Claim 18, Siefert teaches a unitary washing device (1; see figure 1, illustrating a unitary device) comprising:
a bee containment section (30; see figures 1 and 2 and 7:20-29) having a coarse filter (31 forms a filter; see figure 4, 6:23-32, and 7:56-60);
a wash material section (section of 1 below 30; see figures 3 and 4, 7:30-37, and 7:56-60); and
wherein the device is configured so that when a bee wash is complete, the wash material section is removable from the bee containment section (see 8:5-10) so that an operator can count varroa mites in the wash material section. See 7:54-8:10.
Siefert does not expressly teach a fine filter as claimed.
Vanderpool, similarly directed to a unitary (10; see figure 1, illustrating a unitary device; see also 7:24-27) bee washing device (see Abstract), teaches that it is known in the art for the bee washing device to comprise: a bee containment section (section of 10 below 12, 104 and above 40; or section of 10 below 12, 104 and above 40 together with 12; see figures 1 and 3, 2:55-58, and 4:53-62) having a coarse filter (40; see figures 1, 3, and 5 and 4:59-5:22); and a wash material section (96 and section of 10 below 96, including, inter alia, 102; see figure 3, 5:9-16, and 7:10-15) having a fine filter (96; see figures 1, 3, and 5 and 4:59-5:22); wherein the device is configured so that when a bee wash is complete, varroa mites are on the fine filter. See figure 3, 2:49-53, 5:6-16, and 6:64-7:15.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the wash material section of Siefert to be have a fine filter, wherein the device is configured so that when a bee wash is complete, the varroa mites are on the fine filter, as taught by Vanderpool, in order to easily catch and remove the varroa mites while providing a means for reusing or easily disposing of the wash fluid (see Vanderpool at 6:64-7:15), or to catch and immobilize the varroa mites on a fine filter for more easily counting them. See Siefert at 7:64-67, noting that varroa mites suspended in fluid would otherwise move as the washing device moves, thus hindering accurate counting of the number of mites.
Re Claim 19, Siefert as modified by Vanderpool teaches a method of washing bees, comprising the steps of:
Providing the device of claim 18 (see obviousness rejection of claim 18, supra; see also Siefert at 5:47-49, and 7:14-22);
Loading bees in the bee containment section (see Siefert at 7:22-29);
Loading wash material in the wash material section (see Siefert at 7:30-37 and 7:50-53); and 
Shaking the bee device so that when the wash is complete, the spent washing fluid filters through the coarse filter, and then through the fine filter. See Siefert at 7:54-67; Vanderpool at figures 1, 3, and 5, 4:59-62, 5:6:16, and 7:9-15.
Claims 6, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siefert and Vanderpool as applied to claims 5 and 15 above, and further in view of Smith, U.S. Patent Application Publication No. 2004/0262306 A1.
Re Claim 6, Siefert as modified by Vanderpool teaches that the spent was material flows into the second end (see Siefert at figure 4 and 7:54-8:8; Vanderpool at figures 1 and 3, 5:6-16, and 6:64-7:15), but not expressly into a second end cap.
Smith, similarly directed to a containment device, teaches that it is known in the art for the device to have an upper section having a first end (covered by 11) and a second end cap (14) at a bottom, second end. See figure 2.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the spent wash material of Siefert as modified by Vanderpool to flow into a second end cap at the second end, as taught by Smith, in order to facilitate collection and reuse or disposal of the spent wash fluid, e.g., by merely removing the end cap. See Vanderpool at 7:9-15, contemplating ease of removal of the spent wash material.
Re Claim 16, Siefert as modified by Vanderpool teaches a method of surveying a sample of bees for varroa mites, the method comprising:
Washing the sample of bees using the method described in claim 15 (see rejection of claim 15, supra); and
Looking into the wash material section and counting the varroa mites (see Siefert at 7:54-67) on the fine filter. See Vanderpool at 5:11-16 and 6:64-7:9.
Siefert as modified by Vanderpool does not expressly teach steps of detaching the wash material section from the unitary washing device, and looking down into the wash material section.
Smith, similarly directed to a unitary containment device, teaches that it is known in the art for the device to have a bee containment section (12 could be used to contain bees) having a first end (covered by 11) and a wash material section (13, 14; see id., noting that 13, 14 could be used as a wash material section) having a second end (see id.), wherein the wash material section may be detached from the unitary device. See figures 1 and 2 and paragraph [0020].
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the method of Siefert as modified by Vanderpool to have a step after the washing and before the counting of detaching the wash material section from the unitary washing device, as taught by Smith, in order to make it easier to see and count the number of mites entrapped on the fine filter and to fully separate spent wash material from the system, so as to prevent inadvertent movement of the mites, which would decrease accuracy of counting, by motion of wash material fluid.
Although Siefert as modified by Vanderpool and Smith does not expressly teach looking down into the wash material section—Siefert as modified by Vanderpool and Smith would appear to have the mites countable by either looking down or up into the wash material section, by virtue of the section being transparent (see Siefert at figures 1 and 4, 6:6-8, and 7:64-67)—it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to have a step of looking down into the wash material section, in order to obviate the need to hold the system above eye level, and to facilitate counting of the mites.
Re Claim 17, Siefert as modified by Vanderpool and Smith teaches that in step (a), the wash material is selected from the group consisting of water, alcohol (see Siefert at 5:3-6), sugar (see Vanderpool at 3:58-4:5), and various combinations thereof.
Claims 7, 8, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siefert and Vanderpool as applied to claims 1 and 19 above, and further in view of Ford et al., U.S. Patent Application Publication No. 2020/0068856 A1 (hereinafter Ford).
Re Claim 7, as best understood (see drawing objection and 112(b) rejection, supra), Siefert as modified by Vanderpool teaches that the system is structure to enable a wash material (see Siefert at 5:3-6; Vanderpool at 3:58-4:5) to be loaded into the system by detaching the first end cap from the unitary washing device. See Siefert at 7:20-37, 7:50-53, and 8:5-10, noting that the system of Siefert as modified by Vanderpool is structured to enable the features as claimed. However, Siefert as modified by Vanderpool does not expressly teach an end cap in the wash material section.
Ford, similarly directed to a system for washing varroa mites from bees (see, e.g., figure 12), teaches that it is known in the art for the system to comprise: a unitary washing device (see figures 6-11) having a bee containment section (38; see figure 6 and paragraph [0025]) and a wash material section (54; see figures 7-9 and paragraphs [0026]-[0027]), wherein the system is structured to enable a wash material (64) to be loaded into the system by detaching a first end cap (54 forms an end cap; compare figure 7, with Applicant’s figures 2 and 3 illustrating end cap 40) of the wash material section from the unitary washing device. See figure 7; note that Ford’s system is structured to have the wash material loaded into the system as claimed.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the system of Siefert as modified by Vanderpool to be structured to enable a wash material to be loaded into the system by detaching an end cap in the wash material section from the unitary washing device, as taught by Ford, in order to facilitate addition or removal of the wash material, i.e., simply removing the wash material section, rather than cleaning the entire system.
Re Claim 8, Siefert as modified by Vanderpool and Ford teaches that the system is structured to enable the wash material to be poured through the fine filter and into the second end. See Siefert at 7:30-49; note that the system of Siefert as modified by Vanderpool and Ford is structured to have the wash material loaded into the system as claimed.
Re Claim 20, Siefert as modified by Vanderpool teaches a method of surveying bees for the presence of varroa mites, the method comprising the steps of:
Washing the varroa mites as described in claim 19 (see rejection of claim 19, supra); and
Counting the number of varroa mites (see Siefert at 7:54-67) on the fine filter. See Vanderpool at 5:11-16 and 6:64-7:9.
Siefert as modified by Vanderpool does not expressly teach a step of removing the wash section from the device.
Ford, similarly directed to a method of surveying bees for the presence of varroa mites (see, e.g., figure 12), teaches that it is known in the art for the method to comprise the steps of: providing a unitary washing device (see figures 6-11) having a bee containment section (38; see figure 6 and paragraph [0025]) and a wash material section (54; see figures 7-9 and paragraphs [0026]-[0027]); washing the varroa mites using a method comprising: loading bees (62) in the bee containment section (see figure 6 and paragraph [0025]); loading wash material (64) in the wash material section (see figure 9 and paragraph [0026]), and shaking the bee device (see figures 9-10); removing the wash section from the device (compare figure 10, with figure 11); and counting the number of mites. See figure 11 and paragraphs [0029]-[0030].
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the method of Siefert as modified by Vanderpool to have a step after the washing and before the counting of removing the wash section from the device, as taught by Ford, in order to make it easier to see and count the number of mites entrapped on the fine filter and to fully separate spent wash material from the system, so as to prevent inadvertent movement of the mites, which would decrease accuracy of counting, by motion of wash material fluid.
Response to Arguments
Applicant’s amendments to claim 18 have overcome the rejection of claim 18 as being anticipated by Vanderpool. Accordingly, the anticipation rejection of claim 18 has been withdrawn. 
Applicant's arguments filed 6/1/2022 regarding the obviousness rejections have been fully considered but they are not persuasive.
Applicant argues that “Siefert is essentially a hand-held cup/jar which includes a liquid strainer and a top cap.” Rem. 8. Applicant contends that “[b]y contrast, the device disclosed by Vanderpool is a large trailer-type device that is apparently designed to be towed by a vehicle.” Id. at 9.
Applicant’s characterizations of Siefert and Vanderpool are unpersuasive to demonstrate that the combination of Siefert and Vanderpool does not teach or render obvious all of the claim features. In particular, Applicant does not explain or provide evidence as to why “essentially a hand-held cup/jar which includes a liquid strainer and a top cap,” is precluded by the instant claim language. With respect to Vanderpool, the Examiner relies upon Vanderpool to teach specifically the claimed fine filter, rather than a trailer device towed by a vehicle, as alleged by Applicant.
Applicant avers that Vanderpool does not teach “a bee containment section,” because “the bees can leave the Vanderpool bee containment section at will (via exit 94), or roam into any and all areas within the interior of the Vanderpool system 10 – including the area that the Examiner defines as the Vanderpool ‘wash material section’.” Rem. 9 (citing Vanderpool fig. 3).
Applicant’s argument is unpersuasive at least because Applicant attacks Vanderpool singly for allegedly failing to teach what the combination of Siefert and Vanderpool teaches. Notably, the Examiner has relied upon Siefert for also teaching a bee containment section. See rejections, supra. However, Applicant neither alleges nor provides evidence that Siefert does not teach a bee containment section.
Furthermore, Applicant’s argument is not commensurate in scope with claims 1 and 18, which do not preclude bees being able to leave the bee containment section. In particular, “contain[ ]” under a broadest reasonable interpretation consistent with its use in Applicant’s Specification, means “to have within; hold” (see Merriam-Webster Dictionary definition of “contain”), or “to have something inside or include something as a part.” See Cambridge English Dictionary definition of “contain.” Accordingly, even if bees are allowed to leave the bee containment section of Vanderpool, they are at some point in time “within” or “inside” the bee containment section.
Applicant indicates that “[i]n the current Response, Applicant essentially writes the limitations of dependent claim 10 into Applicant’s independent claims 1 and 18.” Rem. 9-10.
Contrary to Applicant’s argument, the amendments to claim 1 fail to include the previous limitations in claim 10 regarding “the wash material section is unscrewed from the system, and an end cap is removed from the second end.” The Examiner had relied upon Smith for teaching the features absent from claim 1 as amended.
Applicant contends that “Siefert has no fine filter, and the Vanderpool fine filter is rigidly and integrally connected to the coarse screen[,] and both the coarse and fine screens are actively agitated – and neither Vanderpool nor Siefert – either alone or in combination – discloses or suggests a system structured to disconnect the bee containment section from the wash material section, or to enable an operator to count varroa mites on a fine screen.” Rem. 10.
Applicant’s first arguments, namely that Siefert allegedly lacks a fine filter, and that Vanderpool’s fine filter is rigidly and integrally connected to the coarse screen, are unpersuasive because they attacked Siefert and Vanderpool each singly for allegedly failing to teach what the combination of Siefert and Vanderpool are relied upon for teaching or rendering obvious.
Additionally, as indicated in the rejections of claims 1 and 18, supra, Siefert as modified by Vanderpool teaches a system structured to enable an operator to disconnect the bee containment section from the water material section and count the varroa mites on the fine filter.
Applicant argues that the Examiner’s combination “chang[es] the principals of operation of the affected components.” Rem. 10.
Applicant’s argument is unpersuasive. In particular, the Examiner’s combination merely adds a fine filter to the system of Siefert, without changing the operation or function of the system. Furthermore, the Examiner has articulated a reasoning with rational underpinning as to why an ordinarily skilled artisan at the time of Applicant’s invention would have found it obvious to combine the teachings of Siefert and Vanderpool in the manner proffered above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271. The examiner can normally be reached M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L TSANG/Primary Examiner, Art Unit 3642